Name: Commission Regulation (EC) No 1440/2003 of 12 August 2003 opening tendering procedures for the sale of wine alcohol exclusively for use in third countries in the fuel sector
 Type: Regulation
 Subject Matter: trade policy;  energy policy;  marketing;  trade;  cooperation policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1440Commission Regulation (EC) No 1440/2003 of 12 August 2003 opening tendering procedures for the sale of wine alcohol exclusively for use in third countries in the fuel sector Official Journal L 204 , 13/08/2003 P. 0032 - 0050Commission Regulation (EC) No 1440/2003of 12 August 2003opening tendering procedures for the sale of wine alcohol exclusively for use in third countries in the fuel sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2),Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 1183/2003(4), and in particular Article 86 thereof,Whereas:(1) Regulation (EC) No 1623/2000 lays down, inter alia, the detailed rules for disposing of stocks of alcohol arising from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 held by intervention agencies.(2) Tendering procedures should be opened for the sale of wine alcohol for export to third countries exclusively for use in the fuel sector in a third country, with a view to reducing stocks of wine alcohol of Community origin and giving third countries greater continuity of supply.(3) The wine alcohol of Community origin in storage in the Member States consists of quantities produced from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(5), as last amended by Regulation (EC) No 1677/1999(6), and under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999.(4) Since the adoption of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(7), the prices offered in tenders and securities must be expressed in euro and payments must be made in euro.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Eight tendering procedures, Nos 333/2003 EC to 340/2003 EC, are hereby opened for the sale of alcohol exclusively for use in the fuel sector in third countries.The total volume is 430000 hectolitres. The alcohol concerned was produced from distillation pursuant to Article 35 of Regulation (EEC) No 822/87 and Articles 27 and 30 of Regulation (EC) No 1493/1999 and is held by the French and Portuguese intervention agencies.Tendering procedures Nos 333/2003 EC to 339/2003 EC shall each relate to a volume of 50000 hectolitres of alcohol at 100 % vol, and tendering procedure 340/2003 EC shall relate to a volume of 80000 hectolitres of alcohol at 100 % vol.Article 2The alcohol put up for sale for export from the European Community shall be imported to Costa Rica, El Salvador or Jamaica, and must be used in accordance with Article 86 of Regulation (EC) No 1623/2000.Article 3The place of storage, the vat numbers, the volume of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol, certain specific conditions, as well as the address of the Commission department responsible for receiving tenders shall be as set out in Annex I to this Regulation.Article 4The sale shall be conducted in accordance with Articles 87, 88, 89, 90, 91, 95, 96, 100, 101 and 102 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98.Article 5The minimum price which may be offered shall be EUR 9 per hectolitre of alcohol at 100 % vol for tendering procedures Nos 333/2003 EC to 340/2003 EC.Article 61. The physical removal of the alcohol from the stores of each of the intervention agencies concerned shall be completed no later than 31 March 2004.2. The alcohol awarded under the tendering procedures referred to in Article 1 of this Regulation shall be exported no later than 30 April 2004.Article 7To be eligible for consideration, tenders shall include presentation of the undertakings and documents listed in Annex II to this Regulation and must comply with Articles 88 and 97 of Regulation (EC) No 1623/2000.Article 8The formalities for sampling shall be as set out in Articles 91 and 98 of Regulation (EC) No 1623/2000.Article 9The Commission department referred to in Article 91(5) of Regulation (EC) No 1623/2000 shall be that indicated in Annex III to this Regulation.Article 10This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 165, 3.7.2003, p. 20.(5) OJ L 84, 27.3.1987, p. 1.(6) OJ L 199, 30.7.1999, p. 8.(7) OJ L 349, 24.12.1998, p. 1.ANNEX ITENDERING PROCEDURE No 333/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 333/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 333/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 334/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 334/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 334/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 335/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 335/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 335/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 336/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 336/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 336/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 337/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 337/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 337/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 338/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 338/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 338/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 339/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 50000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 339/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 339/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:ONIVINS-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).Securities shall be for EUR 200000.TENDERING PROCEDURE No 340/2003 EC FOR THE SALE OF ALCOHOL EXCLUSIVELY FOR USE IN THE FUEL SECTOR IN A THIRD COUNTRYI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned, against payment of EUR 10 per litre.II. Destination and use of the alcoholThe alcohol put up for sale is intended for export from the Community. It must be imported into and dehydrated in one of the third countries listed in Article 2 of this Regulation exclusively for use in the fuel sector in a third country.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by an international surveillance firm.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 80000 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the date mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 340/2003 EC, sale of alcohol exclusively for use in the fuel sector in third countries - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission no later than 12.00 Brussels time on 2 September 2003.5. Tenders must indicate the name and address of the tenderer, and(a) the reference number of the tendering procedure for the sale of alcohol exclusively for use in third countries in the fuel sector, i.e. 340/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 88 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security, issued by the following intervention agency:IVV-R Mouzinho da Silviera, 5, P-1250-165 Lisbon (Tel. (351-21) 356 33 21; Telex 18508 IVV P; Fax (351-21) 356 12 25).Securities shall be for EUR 320000.ANNEX IIList of undertakings and documents to be supplied by tenderers when submitting their tenders:1. Proof that the tendering security has been lodged with each intervention agency.2. Indication of the place of final use of the alcohol and an undertaking by the tenderer to comply with that destination.3. Proof, dated after the entry into force of this Regulation, that the tenderer has binding commitments to an operator in the fuel sector in one of the third countries listed in Article 2 of this Regulation. The operator concerned must undertake to dehydrate the awarded alcohol in one of those countries and to export it exclusively for use in the fuel sector.4. Tenders must also give the name and address of the tenderer, the reference of the notice of invitation to tender and the price offered, expressed in euro per hectolitre of alcohol at 100 % vol.5. An undertaking from the tenderer to comply with all the rules relating to the tendering procedure in question.6. A statement by the tenderer waiving all claims in respect of the quality and characteristics of any alcohol awarded, agreeing to submit to any checks made on the destination and use of the alcohol and accepting responsibility for providing evidence that the alcohol is used as specified in this notice of invitation to tender.ANNEX IIIThe only numbers to be used in Brussels are:DG AGRI/D-4 (for the attention of Willy Schoofs or FÃ ©lice Romano):>TABLE>